Title: From Benjamin Franklin to David Hartley, 8 October 1783
From: Franklin, Benjamin
To: Hartley, David


          
            My dear Friend,
            Passy, Oct. 8. 1783.
          
          I received your favour of the 24th past, and rejoice that you have a reasonable Prospect of the Recovery of your dear Sister in time.
          
          I join with you most cordially in “Wishes to forward, not only the Continuance of Peace between the two Countries, but the Improvement of Reconciliation”; and I “presume” as much as I can that the same “Friendly Dispositions” are in your Ministers, tho’ their Dilatoriness respecting the Treaty of Commerce & the Evacuations of New York, &c: sometimes occasion Doubts.— Our Commission is not yet arriv’d, but we expect it daily. Mr Jay, who will deliver this Line to you, goes to England on some particular Business of his own: I am sure you will render him any Service he may have occasion for. My best Wishes attend you, being ever, with sincerest Esteem, my dear Friend, Yours most affectionately
          
            B Franklin
            D. Hartley Esqr
          
        